NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3046-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANDRE R. GADDY, a/k/a
DRIZ, AND DIZZY,

     Defendant-Appellant.
_______________________

                   Submitted March 18, 2020 – Decided March 11, 2021

                   Before Judges Fuentes and Haas.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 18-05-0273.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (William P. Cooper-Daub, Deputy Attorney
                   General, of counsel and on the brief).

          The opinion of the court was delivered by
FUENTES, P.J.A.D.

      A Union County Grand Jury returned indictment 18-05-0270 charging

defendant Andre R. Gaddy with one count of second degree possession of a

handgun by a person previously convicted of one of the offenses listed in

N.J.S.A. 2C:43-7b(1). A separate Union County Grand Jury returned indictment

18-05-0273 charging defendant with second degree unlawful possession of a

handgun, N.J.S.A. 2C:39-5b(l), fourth degree unlawful possession of hollow

point bullets, N.J.S.A. 2C:39-3f(l), third degree hindering apprehension,

N.J.S.A. 29-3b(l), and third degree receiving stolen property, N.J.S.A. 2C:20-

7a.

      After the trial court denied his motion to suppress the evidence supporting

the charges against him, defendant entered into a negotiated agreement with the

State through which he pled guilty to second degree unlawful possession of a

handgun. In return, the State agreed to dismiss the remaining counts in both

indictments and recommend the court sentence defendant to a term of seven

years, with forty-two months of parole ineligibility pursuant to the Graves Act,

N.J.S.A. 2C:43-6(c), to run concurrently with a sentence imposed in the

Somerset County vicinage.




                                                                           A-3046-18
                                       2
      Defendant accepted the terms of the plea agreement and provided a factual

basis under oath to support his culpability. The court sentenced defendant on

February 15, 2019, to seven years in prison, with forty-two months of parole

ineligibility, to run concurrently with a sentence imposed for offenses

committed in Somerset County, in accordance with the terms of the plea

agreement.1

      Defendant raises the following arguments in this appeal:

        POINT I

              AN UNCORROBORATED ANONYMOUS TIP, EVEN IN
              CONJUNCTION WITH FLIGHT FROM POLICE IN A
              HIGH-CRIME AREA, DOES NOT ESTABLISH
              REASONABLE AND ARTICULABLE SUSPICION TO
              CONDUCT AN INVESTIGATIVE DETENTION;
              THEREFORE, THE EVIDENCE SHOULD BE
              SUPPRESSED. [U.S. CONST., AMENDS. IV AND XIV;
              N.J. CONST., ART. I, ¶ 7.]

       POINT II

              IN DENYING SUPPRPESSION, THE COURT
              ERRONEOUSLY FOUND THAT DEFENDANT
              LACKED STANDING TO CHALLENGE THE
              SEARCH AND SEIZURE, THAT HE DID NOT


1
 Defendant pled guilty in Somerset County to one count of third degree burglary
and two counts of third degree attempted burglary. N.J.S.A. 2C:18-2(a)(1) and
2C:5-1(a)(3). The Somerset court sentenced him to three years on each count, to
run concurrently. This sentence would also run concurrently with the sentence
imposed in Union County.
                                                                         A-3046-18
                                      3
            HAVE A REASONABLE EXPECTATION OF
            PRIVACY IN THE AREA SEARCHED, AND THAT
            THE GUN WAS ADMISSIBLE PURSUANT TO THE
            PLAIN VIEW DOCTRINE.

      We reject these arguments and affirm.       We derive the following facts

from the factual record developed before the trial court at the evidentiary hearing

conducted in response to defendant's motion to suppress.

       Detective James Williams of the Plainfield Police Department was the

only witness called by the State. At the time of this hearing, Detective Williams

was assigned to the Narcotics Vice Section. He testified that on February 21,

2018, at approximately 6:51 p.m., he was in the 200 block of Pond Place, in an

area he described as "a residential neighborhood." Although it was dark at the

time he arrived, there were streetlights in the immediate area where "the incident

occurred" which provided good lighting.

      Detective Williams was familiar with the area because he patrolled it

"pretty much on a daily basis . . . when [he was] out on patrol." He characterized

the area as "a high crime, high narcotic area . . . [and] the scene of numerous

shootings and homicides since I've been employed with the police department."

He reported to this area in response to a telephone call from a "concerned

citizen" who reported possible illicit activities. The caller claimed that "about

five to seven individuals . . . were congregating and engaging in disorderly

                                                                             A-3046-18
                                        4
activity" in a driveway on West 3rd Street "which is accessed from the 200 block

of Pond Place." The prosecutor followed up with the following questions:

            Q. Were there any particular type of activities going on
            in that area around the time of this incident?

            A. Very -- disorderly activity such as gambling,
            drinking in public, narcotic activity, gang activity.

            ....

            Q. Was there any other specific information that was
            relayed to you by this concerned citizen?

            A. The concerned citizen relayed that [they] overheard
            that one of them -- heard -- overheard a conversation in
            regards to one of -- one of them, if not all of them, being
            in possession of a firearm.

            Q. Were you given any information with regard to a
            particular individual?

            A. No.

            Q. Were you given the descriptions of any particular
            individuals or anyone else in that area?

            A. No.

      Based on this information, Williams and other "police units" responded to

the area in unmarked police vehicles to investigate. According to Williams,

although the vehicles were not traditionally marked patrol cars, they are

nevertheless "very well known" because they are equipped with emergency


                                                                          A-3046-18
                                        5
lights and sirens. Furthermore, although the officers wore plain clothes, the y

had "visible police identifiers" such as "Plainfield Police baseball caps, detective

badges around our necks, tactical vests . . . [the] vest is actually a bullet proof

vest, it has Velcro police on the front and the back in white lettering."

      On arrival, the officers saw approximately six to seven individuals sitting

and standing on the driveway that is adjacent to the sidewalk "engaging in

disorderly activity." When asked to specify, Williams responded: "Drinking in

public, smoking, just being loud and tumultuous." 2          From this group of

individuals, Williams testified that two men, later identified as defendant Gaddy

and Troy White, immediately attracted his attention. Williams testified that as

soon as he and Detective McCall alighted from their unmarked police car and

identified themselves as police officers, both men "reached into the front of their

waistband and turned their back . . . away from us and began running east

towards the back fence of that yard." Based on his training and experience,

Williams "believed" these two men "might have been in possession of a

weapon."




2
 On cross-examination by defense counsel, Williams expanded on what he
meant by disorderly activity to include "gambling" and "shooting dice."
                                                                              A-3046-18
                                         6
      Williams testified that he and other officers identified themselves as

police officers and began to chase the two men. They ordered the two men to

stop, to no avail. The police officers caught up to the two suspects seconds later,

when they reached a tall fence. Williams saw defendant pull from his waistband

what he "immediately recognized as a semi-automatic handgun . . . and throw it

. . . over the fence into the adjacent yard."       The officers then "wrestled"

defendant and White to the ground and handcuffed them.

      On cross-examination, defense counsel asked Williams for the name of

the "concerned citizen" who reported the disorderly conduct. This prompted an

immediate objection by the prosecutor who argued the identity of the caller was

protected under N.J.R.E. 516, which provides, in relevant part:

            A witness has a privilege to refuse to disclose the
            identity of a person who has furnished information
            purporting to disclose a violation of a provision of the
            laws of this State . . . and evidence thereof is
            inadmissible, unless the judge finds that (a) the identity
            of the person furnishing the information has already
            been otherwise disclosed or (b) disclosure of his
            identity is essential to assure a fair determination of the
            issues.

      Defense counsel argued that the information provided by the anonymous

caller was the only reason the police officers responded to the area where

defendant and the other individuals were located. Defense counsel emphasized:


                                                                             A-3046-18
                                        7
"That is why it is so crucial to find out what started this whole chain of events.

So that is why we need this information." According to defense counsel, it is

not enough for the caller to merely claim that he needs protection against

possible retaliation. Otherwise, "it would be very easy for citizens to take out

their vendettas against people[.]" The judge denied defendant's application

based on the plain language of N.J.R.E. 516.

        In a memorandum of opinion, the judge found the police properly

responded to the caller's report of suspicious activities in a particular area of the

municipality. Upon their arrival, the officers observed defendant and White

engaged in conduct that provided reasonable suspicion to investigate further.

Before the officers had the opportunity to interact with them, defendant and

White ran from the scene and ignored repeated commands to stop. The judge

found

             [t]he detectives were lawfully in the area where they
             observed and seized the handgun. The detectives were
             conducting a field inquiry from the public streets of
             Plainfield—a place where they were lawfully allowed
             to be present. The detectives then ran after [d]efendant.
             Once . . . [d]efendant removed an object from his
             waistband, Detective Williams identified the object as
             a handgun. Defendant then threw the handgun over the
             chain-link fence, leaving the handgun in plain view, in
             a public area. Because the detectives were lawfully
             present and the handgun was in plain view, the search


                                                                               A-3046-18
                                         8
            and seizure of the handgun is lawful under the plain
            view doctrine.

      As an intermediate appellate court, we "must uphold the factual findings

underlying the trial court's decision so long as those findings are supported by

sufficient credible evidence in the record." State v. Handy, 206 N.J. 39, 44

(2011) (quoting State v. Elders, 192 N.J. 224, 243 (2007)). Against these facts,

we agree with the court's conclusion that under the plain view doctrine, the

police officers properly seized the handgun discarded by defendant. The officers

were lawfully in the viewing area and the nature of the evidence was

immediately apparent. State v. Gonzales, 227 N.J. 77, 82 (2016).

      The information provided by the confidential caller had far more probative

value than similar information provided by an anonymous informant. State v.

Amelio, 197 N.J. 207, 212–13 (2008). We affirm the motion judge's decision

to deny defendant's request to reveal the identity of the "concerned citizen"

caller under N.J.R.E. 516 because defendant's unsubstantiated allegations of

need in this case were not sufficient to justify disclosure. State v. McDuffie,

450 N.J. Super. 554, 567 (App. Div. 2017).

      Affirmed.




                                                                          A-3046-18
                                       9